Case 20-18445-JKS         Doc 514     Filed 10/29/20 Entered 10/29/20 12:33:13               Desc Main
                                     Document      Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
                                                                     Order Filed on October 29, 2020
 Caption in Compliance with D.N.J. LBR 9004-1(b)                     by Clerk
 COLE SCHOTZ P.C.                                                    U.S. Bankruptcy Court
                                                                     District of New Jersey
 Michael D. Sirota, Esq.
 Stuart Komrower, Esq.
 Ryan T. Jareck, Esq.
 Matteo Percontino, Esq.
 Court Plaza North
 25 Main Street
 Hackensack, NJ 07601
 Telephone: (201) 489-3000
 Facsimile: (201) 489-1536                                   Chapter 11

 Attorneys for Debtors                                       Case No. 20-18445 (JKS)
 and Debtors in Possession
                                                             (Jointly Administered)

 In re:

 RTW RETAILWINDS, INC., et al.,

                                  Debtors.1

  ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS TO FILE A CHAPTER 11
        PLAN AND SOLICIT ACCEPTANCES THEREOF PURSUANT TO
               SECTION 1121 OF THE BANKRUPTCY CODE

          The relief set forth on the following pages, numbered two (2) through three (3), is hereby

ORDERED.



  DATED: October 29, 2020
Case 20-18445-JKS               Doc 514      Filed 10/29/20 Entered 10/29/20 12:33:13                      Desc Main
                                            Document      Page 2 of 3
Page (2)
Debtors:                      RTW RETAILWINDS, INC., et al.
Case No.                      20-18445 (JKS)
Caption of Order:             ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS TO FILE A
                              CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
                              PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE



          Upon the motion (the “Motion”)2 of RTW Retailwinds, Inc. and its subsidiaries, as

debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

“Debtors”), pursuant to 11 U.S.C. §§ 105(a) and 1121(d), for entry of an Order extending their

Exclusive Periods to file a chapter 11 plan and solicit acceptances thereof pursuant to section

1121 of the Bankruptcy Code, as more fully set forth in the Motion; and the Court having

jurisdiction to decide the Motion and the relief requested therein in accordance with 28 U.S.C. §§

157(a)-(b) and 1334(b); and consideration of the Motion and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been

given; and it appearing that no other or further notice of the Motion need be provided; and the

Court having held a hearing to consider the relief requested in the Motion; and upon the

Declaration of Robert Shapiro in Support of Debtors’ Motion for Entry of an Order Extending

their Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to

Section 1121 of the Bankruptcy Code, the record of the hearing, and all of the proceedings had

before the Court; and the Court having found and determined that the relief sought in the Motion

and granted herein is in the best interests of the Debtors, their respective estates and creditors,

and all parties-in-interest, and that the legal and factual bases set forth in the Motion establish




          2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.



60917/0001-21403382v1
Case 20-18445-JKS          Doc 514     Filed 10/29/20 Entered 10/29/20 12:33:13             Desc Main
                                      Document      Page 3 of 3
Page (3)
Debtors:                 RTW RETAILWINDS, INC., et al.
Case No.                 20-18445 (JKS)
Caption of Order:        ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS TO FILE A
                         CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
                         PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE



just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

therefor

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is GRANTED as forth herein.

         2.       Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing Period

is extended by sixty-two (62) days, through and including January 11, 2021 and the Exclusive

Solicitation Period is extended by sixty (60) days, through and including March 10, 2021, in each

case without prejudice to the Debtors’ right to seek further extensions of the Exclusive Periods.

         3.       Notwithstanding anything in the Federal Rules of Bankruptcy Procedure to the

contrary, the terms and conditions of this Order shall be immediately effective and enforceable

upon its entry.

         4.       The Debtors are authorized to take all action necessary to carry out this Order.

         5.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.




60917/0001-21403382v1
